       Case 1:18-cv-05915-ARR-RLM Document 8 Filed 02/15/19 Page 1 of 1 PageID #: 43




                      Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jshalom@JonathanShalomLaw.com
                                Office: 124-04 Metropolitan Avenue Kew Gardens, New York 11415



                                                                                      February 15, 2019
       VIA ECF
       Honorable Judge Mann
       United States District Judge
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11201


                       Re: Nixon v. Vivienne Hu LLC; No; 1:18-cv-05915-ARR-RLM

       Dear Honorable Judge Mann,

        The undersigned represents Plaintiff Donald Nixon (hereinafter “Plaintiff”) in the above-referenced matter.

        This Letter is submitted in response to the Court’s February 11, 2019 and February 15, 2019 Order
directing Plaintiff to show cause for failure to take action to pursue its claims since the defective attempt to serve
Defendant on October 30, 2018.

        Plaintiff served Defendant Vivienne Hu, LLC in New York on October 30, 2018, through its’s process
server. The affidavit of service was filed with a notarized signature from the process server swearing under penalty
of perjury that all information was true and correct. Plaintiff’s understanding was that service on Defendant was
properly executed as Amanda was authorized to accept service on behalf of Defendant in her capacity as an
employee of Defendant.

         Plaintiff had also made a number of subsequent attempts to reach Defendant and notify them of the
impending lawsuit filed with the Court. Specifically, a message with the default notification was sent to Defendant
via its website. Moreover, Plaintiff mailed a Letter of Default to Defendant on January 17, 2019 at the conclusion
of the End of Year Holidays in the hope that Defendant would be back from their Holiday down-time.

       The undersigned sincerely and respectfully apologizes for the inconvenience caused to the Court. The
undersigned hereby requests 7 days in which to file a present a Certificate of Default with the Court.

       Thank you.

                                                                      Respectfully submitted,

                                                                      /s/ Jonathan Shalom
                                                                      Jonathan Shalom, Esq.
